



EXHIBIT 10.16


FEDERAL HOME LOAN BANK OF CHICAGO
2018 BOARD OF DIRECTORS COMPENSATION POLICY


GENERAL


Section 1261.21 of the Rules and Regulations of the Federal Housing Finance
Agency requires the Board of Directors to adopt a written policy to provide for
the payment of reasonable compensation to Bank Directors for the performance of
their duties as members of the Board of Directors. Pursuant to that regulation,
this 2018 Board of Directors' Compensation Policy ("Policy") sets forth the
activities and functions for which attendance is necessary and appropriate and
may be compensated, and sets forth the methodology for determining the amount of
compensation to be paid. This Policy shall be reviewed annually by the Human
Resources & Compensation Committee.


COMPENSATION POLICY METHODOLOGY


The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings.


The compensation provided in this Policy was determined after a review of
comparative compensation studies by third parties with expertise in the
compensation of Directors (McLagan ”Director Compensation Detailed Analysis” May
2017) and the compensation paid to Directors of other Federal Home Loan Banks in
2017.


PAYMENT STRUCTURE


Members of the Board will receive the following maximum annual payments as
designated for their position, as further calculated pursuant to this Policy.




Position
Maximum Annual Compensation
Position Duties
Chairman
$137,000
Preside at the meetings of the Board of Directors and the Executive & Governance
Committee and attend other committee meetings. Represent the Bank at the
Council of FHLBs.





EC 3495945 (3496377)



--------------------------------------------------------------------------------






Position
Maximum Annual Compensation
Position Duties
Vice Chairman
$122,000
Attend meetings of the Board and other committee meetings, as well as chair
meetings of the Board in the Chairman’s absence. Represent the Bank at the
Council of FHLBs.
Audit Committee Chairman
$122,000
Attend meetings of the Board and meetings of committees to which such Director
is appointed, as well as chair meetings of the Audit Committee.
Committee Chairman
$112,000
Attend meetings of the Board and meetings of committees to which such Director
is appointed, as well as chair meetings of committees to which such Directors is
appointed Chairman.
Director
$105,000
Attend meetings of the Board and meetings of committees to which such Director
is appointed.



In order to compensate Directors for their time while serving as Directors, a
Director shall receive one quarter of their Maximum Annual Compensation
following the end of each quarter. The payment shall compensate Directors for
their time preparing for and attending in-person and telephonic meetings,
attending Bank-sponsored member meetings and events, attending Community
Investment Advisory Council meetings, attending FHLB System meetings, Board
training sessions, and other activities related to service on the Board of
Directors.


- 2 -

--------------------------------------------------------------------------------





In the event that a Director serves on the Board for only a portion of a
calendar year, or only serves as Chairman of the Board, Vice Chairman of the
Board, or a Committee Chair for a portion of a calendar year, then the Maximum
Annual Compensation to which such Director is entitled for that calendar year
shall be adjusted accordingly on a pro-rata basis.


DEFERRAL OF COMPENSATION


A Director may elect to defer compensation paid under this Policy in accordance
with the Federal Home Loan Bank of Chicago Board of Directors Deferred
Compensation Plan, effective September 1, 2013.


EXPENSES


Each Director will be reimbursed for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties (including telephonic meetings or in-person
meetings called at the request of the Federal Housing Finance Agency or other
FHLB System body) as are payable to senior officers of the Bank under the Bank’s
Employee Reimbursement Policy.


Directors are authorized to purchase upgrades for air travel from economy to
business class or economy plus only. This does not include upgrades to first
class. Air travel upgrades shall not exceed $100 per flight.


Pursuant to IRS tax code, certain Director expenses paid for by the Bank that do
not qualify as a business-related expense will be recorded as other income and
reported on a Director’s 1099 tax form for the appropriate reporting period.


Each Director is responsible for all expenses incurred in conjunction with
spousal travel.


PERFORMANCE AND ATTENDANCE STANDARDS


The following performance criteria shall be considered in assessing a Director’s
performance:


*
Did the Director satisfy the attendance standard (described below) for Board and
committee meetings during the specific assessment period?



*
Did the Director attend most of his or her scheduled in-person meetings in
person?



- 3 -

--------------------------------------------------------------------------------





*
Was the Director prepared for meetings?



*
Did the Director demonstrate knowledge of Bank policies and other relevant
governance documents?



*
Did the Director demonstrate understanding of the FHLB System?



*
Did the Director actively participate in meetings?



*
Did the Director participate in education and training during the specific
assessment period?



*
Did the Director make decisions or suggestions that support the Bank’s mission
and vision?



*
Did the Director support Board decisions, even if he or she did not agree with
the decision?



*
Did the Director maintain confidentiality of the discussions at meetings?



*
Did the Director participate in Bank-related events (i.e., FHLB System meetings,
member meetings, Bank-sponsored conferences, etc.)?



*
If a new Director, did the Director participate in all new Director training and
educational opportunities?



Each Director shall fulfill his or her responsibilities by regularly and
consistently attending meetings of the Board of Directors and any assigned
committees. The Board's attendance standard shall be to attend in person or by
telephone at least 75% of the total meetings of the Board and assigned
committees, measured annually.


The Chairman of the Board, Vice Chairman of the Board and Chairman of the Human
Resources & Compensation Committee (each, a “Reviewer”) shall evaluate each
Director’s attendance and performance bi-annually, prior to the release of the
second quarter and fourth quarter payments. The Reviewers may elect to reduce or
eliminate the second and/or fourth quarter payment to any Director who does not
fulfill his or her responsibilities by failing to meet the majority of the
performance criteria set forth above. A Director’s second quarter payment may
also be reduced if it is deemed that the Director’s attendance at meetings of
the full Board or committees to which the Director is appointed is not adequate.


- 4 -

--------------------------------------------------------------------------------





A Director’s fourth quarter payment will be eliminated if it is determined at
the end of the calendar year that a Director has attended fewer than 75% of the
combined meetings of the full Board and committees on which the Director serves
(including in-person and telephonic) during such year.


In the event that a Director serves on the Board for only a portion of a
calendar year, the Reviewers shall evaluate the Director’s attendance and
performance following the Director’s departure and prior to the release of the
Director’s final payment, regardless of whether such review falls within the
bi-annual review schedule for all Directors. The Reviewers may elect to reduce
or eliminate the final payment if it is determined that the Director did not
fulfill his or her responsibilities by failing to meet the majority of the
performance criteria set forth above. The Director’s final payment will be
eliminated if it is determined that the Director failed to attend 75% of the
total meetings of the Board of Directors and any assigned committees measured on
a pro-rata basis, based on the number of meetings of the full Board and
committees on which the Director served during the year up until the Director’s
date of resignation.


Actions to reduce or eliminate a compensation payment requires a majority vote
of the Reviewers except in the case where a Reviewer has recused themselves from
the evaluation process. The Reviewers will each recuse themselves from
evaluating their own attendance and performance. Any decision to reduce or
eliminate a compensation payment, consistent with the terms of this Policy, must
be unanimous among the other two Reviewers. In the event the Vice Chairman of
the Board is also the Chairman of the Human Resources & Compensation Committee,
the decision to reduce or eliminate a compensation payment to the individual,
consistent with the terms of this Policy, will be at the sole discretion of the
Chairman of the Board.


The Reviewers may designate a Director’s absence for a good cause from a
scheduled meeting as an “excused absence.” An “excused absence” shall be
recorded as a Director in attendance for the 75% attendance standard. Examples
of what may be an “excused absence” include, but are not limited to, a medical
condition of the Director or their immediate family or an unexpected business
conflict pertaining to the Director’s primary business.


- 5 -

--------------------------------------------------------------------------------





POLICY INTERPRETATION


The Bank’s Corporate Secretary is authorized to interpret the provisions of this
Policy and to address situations not anticipated by this Policy, consistent with
all applicable regulatory requirements and statutes.




COMPLIANCE WITH LEGAL REQUIREMENTS


This Policy shall be in compliance with Section 7(i) of the Federal Home Loan
Bank Act (12 U.S.C. §1427(i)), as amended, and any regulations issued by the
Federal Housing Finance Agency, including 12 C.F.R. Part 1261.




EFFECTIVE DATE


This 2018 Board of Directors Compensation Policy is effective as of January 1,
2018.




APPROVED BY THE BOARD
OF DIRECTORS


Dated: October 24, 2017






/s/ Laura M. Turnquest                    
Its Corporate Secretary




- 6 -